Exhibit 10.2

Cell Genesys, Inc.
Amended and Restated 1998 Incentive Stock Plan

 

Purposes of the Plan. The purposes of this Stock Plan are:


to attract and retain the best available personnel for positions of substantial
responsibility, to provide additional incentive to Employees, Directors and
Consultants, and to promote the success of the Company's business.

Options granted under the Plan may be Incentive Stock Options or Nonstatutory
Stock Options, as determined by the Administrator at the time of grant. Stock
Purchase Rights may also be granted under the Plan.

Definitions. As used herein, the following definitions shall apply:
 a. "Administrator" means the Board or any of its Committees as shall be
    administering the Plan, in accordance with Section 4 of the Plan.
 b. "Applicable Laws" means the requirements relating to the administration of
    stock option plans under U.S. state corporate laws, U.S. federal and state
    securities laws, the Code, any stock exchange or quotation system on which
    the Common Stock is listed or quoted and the applicable laws of any foreign
    country or jurisdiction where Options or Stock Purchase Rights are, or will
    be, granted under the Plan.
 c. "'Board" means the Board of Directors of the Company.
    
    "Code" means the Internal Revenue Code of 1986, as amended. "Committee"
    means a committee of Directors appointed by the Board in accordance with
    Seciton 4 of the Plan. "Common Stock" means the common stock of the Company
    "Company" means Cell Genesys, Inc., a Delaware corporation. "Consultant"
    means any person, including an advisor, engaged by the Company or a Parent
    or Subsidiary to render services to such entity. "Director" means a member
    of the Board. "Disability" means total and permanent disability as defined
    by Section 22(e)(3) of the Code. "Employee" means any person, including
    Officers and Directors, employed by the Company or any Parent or Subsidiary
    of the Company. A Service Provider shall not cease to be an employee in the
    case of (i) any leave of absence approved by the Company or (ii) transfers
    between locations of the Company or between the Company, its Parent, any
    Subsidiary, or any successor. For purposes of Incentive Stock Options, no
    such leave may exceed ninety days, unless reemployment upon expiration of
    such leave is guaranteed by statute or contract. If reemployment upon
    expiration of a leave of absence approved by the Company is not so
    guaranteed, on the 181st day of such leave any Incentive Stock Option held
    by the Optionee shall cease to be treated as an Incentive Stock Option and
    shall be treated for tax purposes as a Nonstatutory Stock Option. Neither
    service as a Director nor payment of a director's fee by the Company shall
    be sufficient to constitute "employment" by the Company. "Exchange Act"
    means the Securities Exchange Act of 1934, as amended. "Fair Market Value"
    means, as of any date, the value of Common Stock determined as follows:
     i.   If the Common Stock is listed on any established stock exchange or a
          national market system, including without limitation the Nasdaq
          National Market or the Nasdaq SmallCap Market of The Nasdaq Stock
          Market, its Fair Market Value shall be the closing sales price for
          such stock (or the closing bid, if no sales were reported) as quoted
          on such exchange or system on the date of determination, as reported
          in The Wall Street Journal or such other source as the Administrator
          deems reliable;
     ii.  If the Common Stock is regularly quoted by a recognized securities
          dealer by selling prices are not reported, the Fair Market Value of a
          Share of Common Stock shall be the mean between the high and low asked
          prices for the Common Stock on the date of determination, as reported
          in The Wall Street Journal or such other source as the Administrator
          deems reliable; or
     iii. In the absence of an established market for the Common Stock, the Fair
          Market Value shall be determined in good faith by the Administrator.
    
    "Incentive Stock Option" means an Option intended to qualify as an incentive
    stock option within the meaning of Section 422 of the Code and the
    regulations promulgated thereunder. "Nonstatutory Stock Option" means an
    Option not intended to qualify as an Incentive Stock Option. "Notice of
    Grant" means a written or electronic notice evidencing certain terms and
    conditions of an individual Option or Stock Purchase Right grant. The Notice
    of Grant is part of the Option Agreement. "Officer" means a person who is an
    officer of the Company within the meaning of Section 16 of the Exchange Act
    and the rules and regulations promulgated thereunder. "Option" means a stock
    option granted pursuant to the Plan. "Option Agreement" means an agreement
    between the Company and an Optionee evidencing the terms and conditions of
    an individual Option grant. The Option Agreement is subject to the terms and
    conditions of the Plan. "Option Exchange Program" means a program under
    which (a) an outstanding Option, Stock Purchase Right or share of Restricted
    Stock is cancelled in exchange for an award of the same or a different type
    (either of which may have a lower exercise or purchase price) and/or cash,
    and/or (b) the exercise price of an outstanding Option is reduced. "Optioned
    Stock" means the Common Stock subject to an Option or Stock Purchase Right.
    "Optionee" means the holder of an outstanding Option or Stock Purchase Right
    granted under the Plan. "Parent" means a "parent corporation", whether nor
    or hereafter exisiting, as defined in Section 424(e) of the Code. "Plan"
    means this 1998 Stock Plan. "Restricted Stock" means shares of Common Stock
    acquired pursuant to a grant of Stock Purchase Rights under Section 11 of
    the Plan. "Restricted Stock Purchase Agreement" means a written agreement
    between the Company and the Optionee evidencing the terms and restrictions
    applying to stock purchased under a Stock Purchase Right. The Restricted
    Stock Purchase Agreement is subject to the terms and conditions of the Plan
    and the Notice of Grant. "Rule 16b-3" means Rule 16b-3 of the Exchange Act
    or any successor to Rule 16b-3, as in effect when discretion is being
    exercised with respect to the Plan. "Section 16(b)" means Section 16(b) of
    the Exchange Act. "Service Provider" means an Employee, Director or
    Consultant. "Share" means a share of the Common Stock, as adjusted in
    accordance with Section 13 of the Plan. "Stock Purchase Right" means the
    right to purchase Common Stock pursuant to Section 11 of the Plan, as
    evidenced by a Notice of Grant. "Subsidiary" means a "subsidiary
    corporation", whether now or hereafter existing, as defined in
    Section 424(f) of the Code.

Stock Subject to the Plan. Subject to the provisions of Section 13 of the Plan,
the maximum aggregate number of Shares which may be optioned and sold under the
Plan is 3,760,000 Shares. The Shares may be authorized, but unissued, or
reacquired Common Stock.

If an Option or Stock Purchase Right expires or becomes unexercisable without
having been exercised in full, or is surrendered pursuant to an Option Exchange
Program, the unpurchased Shares which were subject thereto shall become
available for future grant or sale under the Plan (unless the Plan has
terminated); provided, however, that Shares that have actually been issued under
the Plan, whether upon exercise of an Option or Right, shall not be returned to
the Plan and shall not become available for future distribution under the Plan,
except that if Shares of Restricted Stock are repurchased by the Company at
their original purchase price, such Shares shall become available for future
grant under the Plan.

Administration of the Plan.

a. Procedure.

i. Multiple Administrative Bodies. The Plan may be administered by different
Committees with respect to different groups of Service Providers.

ii. Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Options granted hereunder as "performance-based
compensation" within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee of two or more "outside directors" within the
meaning of Section 162(m) of the Code.

iii. Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder shall be
structured to satisfy the requirements for exemption under Rule 16b- 3.

iv. Other Administration. Other than as provided above, the Plan shall be
administered by (A) the Board or (B) a Committee, which committee shall be
constituted to satisfy Applicable Laws.

b. Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator shall have the authority, in its
discretion:

i. to determine Fair Market Value;

ii. to select the Service Providers to whom Options and Stock Purchase Rights
may be granted hereunder;

iii. to determine the number of shares of Common Stock to be covered by each
Option and Stock Purchase Right granted hereunder;

iv. to approve forms of agreement for use under the Plan;

v. to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Option or Stock Purchase Right granted hereunder. Such terms and
conditions include, but are not limited to, the exercise price, the time or
times when Options or Stock Purchase Rights may be exercised (which may be based
on performance criteria), any vesting acceleration or waiver of forfeiture
restrictions, and any restriction or limitation regarding any Option or Stock
Purchase Right or the shares of Common Stock relating thereto, based in each
case on such factors as the Administrator, in its sole discretion, shall
determine;

vi. to reduce the exercise price of any Option or Stock Purchase Right to the
then current Fair Market Value if the Fair Market Value of the Common Stock
covered by such Option or Stock Purchase Right shall have declined since the
date the Option or Stock Purchase Right was granted;

vii. to construe and interpret the terms of the Plan and awards granted pursuan
to the Plan;

viii. to prescribe, amend and rescind rules and regulations relating to the Pla
including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws;

ix. to modify or amend each Option or Stock Purchase Right (subject to
Section 15(c) of the Plan), including the discretionary authority to extend the
post-termination exercisability period of Options longer than is otherwise
provided for in the Plan;

x. to allow Optionees to satisfy withholding tax obligations by electing to have
the Company withhold from the Shares to be issued upon exercise of an Option or
Stock Purchase Right that number of Shares having a Fair Market Value equal to
the amount required to be withheld. The Fair Market Value of the Shares to be
withheld shall be determined on the date that the amount of tax to be withheld
is to be determined. All elections by an Optionee to have Shares withheld for
this purpose shall be made in such form and under such conditions as the
Administrator may deem necessary or advisable;

xi. to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Option or Stock Purchase Right previously
granted by the Administrator;

xii. to make all other determinations deemed necessary or advisable for
administering the Plan.

c. Effect of Administrator's Decision. The Administrator's decisions,
determinations and interpretations shall be final and binding on all Optionees
and any other holders of Options or Stock Purchase Rights.

d. Authority with Respect to Option Exchange Programs. The Administrator shall
not implement an Option Exchange Program without the approval of the Company's
stockholders. Actions taken under Section 13 of the Plan shall not be affected
by this Section 4(d).

Eligibility. Incentive Stock Options may be granted only to Employees.
Nonstatutory Stock Options and stock Purchase Rights may be granted to Service
Providers. Limitations.

a. Each Option shall be designated in the Option Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
such designation, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Optionee during any calendar year (under all plans of the
Company and any Parent or Subsidiary) exceeds $100,000, such Options shall be
treated as Nonstatutory Stock Options. For purposes of this Section 6(a),
Incentive Stock Options shall be taken into account in the order in which they
were granted. The Fair Market Value of the Shares shall be determined as of the
time the Option with respect to such Shares is granted.

b. Neither the Plan nor any Option or Stock Purchase Right shall confer upon an
Optionee any right with respect to continuing the Optionee's relationship as a
Service Provider with the Company, nor shall they interfere in any way with the
Optionee's right or the Company's right to terminate such relationship at any
time, with or without cause.

c. The following limitations shall apply to grants of Options and Stock Purchase
Rights:

i. No Service Provider shall be granted, in any fiscal year of the Company,
Options or Stock Purchase Rights to purchase more than 250,000 Shares.

ii. In connection with his or her initial service, a Service Provider may be
granted Options or Stock Purchase Rights to purchase up to an additional 250,000
Shares which shall not count against the limit set forth in section (i) above.

iii. The foregoing limitations shall be adjusted proportionately in connection
with any change in the Company's capitalization as described in Section 13.

iv. If an Option is cancelled in the same fiscal year of the Company in which it
was granted (other than in connection with a transaction described in
Section 13), the cancelled Option will be counted against the limits set forth
in subsections (i) and (ii) above. For this purpose, if the exercise price of an
Option is reduced, the transaction will be treated as a cancellation of the
Option and the grant of a new Option.

Term of Plan. Subject to Section 19 of the Plan, the Plan shall become effective
upon its adoption by the Board. It shall continue in effect for a term of
ten (10) years unless terminated earlier under Section 15 of the Plan. Term of
Option. The term of each Option shall be stated in the Option Agreement. In the
case of an Incentive Stock Option, the term shall be ten (10) years from the
date of grant or such shorter term as may be provided in the Option Agreement.
Moreover, in the case of an Incentive Stock Option granted to an Optionee who,
at the time the Incentive Stork Option is granted, owns stock representing more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or any Parent or Subsidiary, the term of the Incentive
Stock Option shall be five (5) years from the date of grant or such shorter term
as may be provided in the Option Agreement. Option Exercise Price and
Consideration.

a. Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator,
subject to the following:

i. In the case of an Incentive Stock Option

A. granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant.

B. granted to any Employee other than an Employee described in paragraph (A)
immediately above, the per Share exercise price shall be no less than 100% of
the Fair Market Value per Share on the date of grant.

ii. In the case of a Nonstatutory Stock Option, the per Share exercise price
shall be determined by the Administrator. In the case of a Nonstatutory Stock
Option intended to qualify as "performance-based compensation" within the
meaning of Section 162(m) of the Code, the per Share exercise price shall be no
less than 100% of the Fair Market Value per Share on the date of grant.

iii. Notwithstanding the foregoing, Options may be granted with a per Share
exercise price of less than 100% of the Fair Market Value per Share on the date
of grant pursuant to a merger or other corporate transaction.

b. Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised and
shall determine any conditions which must be satisfied before the Option may be
exercised.

c. Form of Consideration. The Administrator shall determine the acceptable form
of consideration for exercising an Option, including the method of payment. In
the case of an Incentive Stock Option, the Administrator shall determine the
acceptable form of consideration at the time of grant. Such consideration may
consist entirely of:

 i.    cash;
 ii.   check;
 iii.  promissory note;
 iv.   other Shares which (A) in the case of Shares acquired upon exercise of an
       option, have been owned by the Optionee for more than six months on the
       date of surrender, and (B) have a Fair Market Value on the date of
       surrender equal to the aggregate exercise price of the Shares as to which
       said Option shall be exercised;
 v.    consideration received by the Company under a cashless exercise program
       implemented by the Company in connection with the Plan;
 vi.   a reduction in the amount of any Company liability to the Optionee,
       including any liability attributable to the Optionee's participation in
       any Company-sponsored deferred compensation program or arrangement;
 vii.  any combination of the foregoing methods of payment; or
 viii. such other consideration and method of payment for the issuance of Shares
       to the extent permitted by Applicable Laws.

Exercise of Option.

a. Procedure for Exercise; Rights as a Shareholder. Any Option granted hereunder
shall be exercisable according to the terms of the Plan and at such times and
under such conditions as determined by the Administrator and set forth in the
Option Agreement. Unless the Administrator provides otherwise, vesting of
Options granted hereunder shall be tolled during any unpaid leave of absence
except for the following: sick leave, military leave, or any other leave of
absence approved by the Administrator; provided that such leave is for a period
of not more than 90 days or reemployment upon the expiration of such leave is
guaranteed by contract or statute. An Option may not be exercised for a fraction
of a Share.

An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Option Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan. Shares issued upon exercise of
an Option shall be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse. Until the Shares
are issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a shareholder shall exist with respect to the
Optioned Stock, notwithstanding the exercise of the Option. The Company shall
issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 13 of the Plan.

Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.

b. Termination of Relationship as a Service Provider. If an Optionee ceases to
be a Service Provider, other than upon the Optionee's death or Disability, the
Optionee may exercise his or her Option within such period of time as is
specified in the Option Agreement to the extent that the Option is vested on the
date of termination (but in no event later than the expiration of the term of
such Option as set forth in the Option Agreement). In the absence of a specified
time in the Option Agreement, the Option shall remain exercisable for three (3)
months following the Optionee's termination. If, on the date of termination, the
Optionee is not vested as to his or her entire Option, the Shares covered by the
unvested portion of the Option shall revert to the Plan. If, after termination,
the Optionee does not exercise his or her Option within the time specified by
the Administrator, the Option shall terminate, and the Shares covered by such
Option shall revert to the Plan.

c. Disability of Optionee. If an Optionee ceases to be a Service Provider as a
result of the Optionee's Disability, the Optionee may exercise his or her Option
within such period of time as is specified in the Option Agreement to the extent
the Option is vested on the date of termination (but in no event later than the
expiration of the term of such Option as set forth in the Option Agreement). In
the absence of a specified time in the Option Agreement, the Option shall remain
exercisable for twelve (12) months following the Optionee's termination. If, on
the date of termination, the Optionee is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option shall revert to
the Plan. If, after termination, the Optionee does not exercise his or her
Option within the time specified herein, the Option shall terminate, and the
Shares covered by such Option shall revert to the Plan.

d. Death of Optionee. If an Optionee dies while a Service Provider, the Option
may be exercised within such period of time as is specified in the Option
Agreement (but in no event later than the expiration of the term of such Option
as set forth in the Notice of Grant), by the Optionee's estate or by a person
who acquires the right to exercise the Option by bequest or inheritance, but
only to the extent that the Option is vested on the date of death. In the
absence of a specified time in the Option Agreement, the Option shall remain
exercisable for twelve (12) months following the Optionee's termination. If, at
the time of death, the Optionee is not vested as to his or her entire Option,
the Shares covered by the unvested portion of the Option shall immediately
revert to the Plan. The Option may be exercised by the executor or administrator
of the Optionee's estate or, if none, by the person(s) entitled to exercise the
Option under the Optionee's will or the laws of descent or distribution. If the
Option is not so exercised within the time specified herein, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.

e. Buyout Provisions. The Administrator may at any time offer to buy out for a
payment in cash or Shares an Option previously granted based on such terms and
conditions as the Administrator shall establish and communicate to the Optionee
at the time that such offer is made.

Stock Purchase Rights.

a. Rights to Purchase. Stock Purchase Rights may be issued either alone, in
addition to, or in tandem with other awards granted under the Plan and/or cash
awards made outside of the Plan. After the Administrator determines that it will
offer Stock Purchase Rights under the Plan, it shall advise the offeree in
writing or electronically, by means of a Notice of Grant, of the terms,
conditions and restrictions related to the offer, including the number of Shares
that the offeree shall be entitled to purchase, the price to be paid, and the
time within which the offeree must accept such offer. The offer shall be
accepted by execution of a Restricted Stock Purchase Agreement in the form
determined by the Administrator.

b. Repurchase Option. Unless the Administrator determines otherwise, the
Restricted Stock Purchase Agreement shall grant the Company a repurchase option
exercisable upon the voluntary or involuntary termination of the purchaser's
service with the Company for any reason (including death or Disability). The
purchase price for Shares repurchased pursuant to the Restricted Stock Purchase
Agreement shall be the original price paid by the purchaser and may be paid by
cancellation of any indebtedness of the purchaser to the Company. The repurchase
option shall lapse at a rate determined by the Administrator.

c. Other Provisions. The Restricted Stock Purchase Agreement shall contain such
other terms, provisions and conditions not inconsistent with the Plan as may be
determined by the Administrator in its sole discretion.

d. Rights as a Shareholder. Once the Stock Purchase Right is exercised, the
purchaser shall have the rights equivalent to those of a shareholder, and shall
be a shareholder when his or her purchase is entered upon the records of the
duly authorized transfer agent of the Company. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the Stock
Purchase Right is exercised, except as provided in Section 13 of the Plan.

Non-Transferability of Options and Stock Purchase Rights. Unless determined
otherwise by the Administrator, an Option or Stock Purchase Right may not be
sold, pledged, assigned, hypothecated, transferred, or disposed of in any manner
other than by will or by the laws of descent or distribution and may be
exercised, during the lifetime of the Optionee, only by the Optionee. If the
Administrator makes an Option or Stock Purchase Right transferable, such Option
or Stock Purchase Right shall contain such additional terms and conditions as
the Administrator deems appropriate. Adjustments Upon Changes in Capitalization,
Dissolution, Merger or Asset Sale.

a. Changes in Capitalization. Subject to any required action by the shareholders
of the Company, the number of shares of Common Stock covered by each outstanding
Option and Stock Purchase Right, and the number of shares of Common Stock which
have been authorized for issuance under the Plan but as to which no Options or
Stock Purchase Rights have yet been granted or which have been returned to the
Plan upon cancellation or expiration of an Option or Stock Purchase Right, as
well as the price per share of Common Stock covered by each such outstanding
Option or Stock Purchase Right, shall be proportionately adjusted for any
increase or decrease in the number of issued shares of Common Stock resulting
from a stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock, or any other increase or decrease in the
number of issued shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been "effected
without receipt of consideration". Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of Common Stock subject to an Option or Stock
Purchase Right.

b. Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Optionee as soon
as practicable prior to the effective date of such proposed transaction. The
Administrator in its discretion may provide for an Optionee to have the right to
exercise his or her Option until thirty (30) days prior to such transaction as
to all of the Optioned Stock covered thereby, including Shares as to which the
Option would not otherwise be exercisable. In addition, the Administrator may
provide that any Company repurchase option applicable to any Shares purchased
upon exercise of an Option or Stock Purchase Right shall lapse as to all such
Shares, provided the proposed dissolution or liquidation takes place at the time
and in the manner contemplated. To the extent it has not been previously
exercised, an Option or Stock Purchase Right will terminate immediately prior to
the consummation of such proposed action.

c. Merger or Asset Sale. In the event of a merger of the Company with or into
another corporation, or the sale of substantially all of the assets of the
Company, each outstanding Option and Stock Purchase Right shall be assumed or an
equivalent option or right substituted by the successor corporation or a Parent
or Subsidiary of the successor corporation. In the event that the successor
corporation refuses to assume or substitute for the Option or Stock Purchase
Right, the Optionee shall fully vest in and have the right to exercise the
Option or Stock Purchase Right as to all of the Optioned Stock, including Shares
as to which it would not otherwise be vested or exercisable. If an Option or
Stock Purchase Right becomes fully vested and exercisable in lieu of assumption
or substitution in the event of a merger or sale of assets, the Administrator
shall notify the Optionee in writing or electronically that the Option or Stock
Purchase Right shall be fully vested and exercisable for a period of thirty (30)
days from the date of such notice, and the Option or Stock Purchase Right shall
terminate upon the expiration of such period. For the purposes of this
paragraph, the Option or Stock Purchase Right shall be considered assumed if,
following the merger or sale of assets, the option or right confers the right to
purchase or receive, for each Share of Optioned Stock subject to the Option or
Stock Purchase Right immediately prior to the merger or sale of assets, the
consideration (whether stock, cash, or other securities or property) received in
the merger or sale of assets by holders of Common Stock for each Share held on
the effective date of the transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares); provided, however, that if such consideration received
in the merger or sale of assets is not solely common stock of the successor
corporation or its Parent, the Administrator may, with the consent of the
successor corporation, provide for the consideration to be received upon the
exercise of the Option or Stock Purchase Right, for each Share of Optioned Stock
subject to the Option or Stock Purchase Right, to be solely common stock of the
successor corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the merger or sale of
assets.

Date of Grant. The date of grant of an Option or Stock Purchase Right shall be,
for all purposes, the date on which the Administrator makes the determination
granting such Option or Stock Purchase Right, or such other later date as is
determined by the Administrator. Notice of the determination shall be provided
to each Optionee within a reasonable time after the date of such grant.
Amendment and Termination of the Plan.

a. Amendment and Termination. The Board may at any time amend, alter, suspend or
terminate the Plan.

b. Shareholder Approval. The Company shall obtain shareholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.

c. Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Optionee, unless mutually
agreed otherwise between the Optionee and the Administrator, which agreement
must be in writing and signed by the Optionee and the Company. Termination of
the Plan shall not affect the Administrator's ability to exercise the powers
granted to it hereunder with respect to Options granted under the Plan prior to
the date of such termination.

Conditions Upon Issuance of Shares.

a. Legal Compliance. Shares shall not be issued pursuant to the exercise of an
Option or Stock Purchase Right unless the exercise of such Option or Stock
Purchase Right and the issuance and delivery of such Shares shall comply with
Applicable Laws and shall be further subject to the approval of counsel for the
Company with respect to such compliance.

b. Investment Representations. As a condition to the exercise of an Option or
Stock Purchase Right, the Company may require the person exercising such Option
or Stock Purchase Right to represent and warrant at the time of any such
exercise that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation is required.

Inability to Obtain Authority. The inability of the Company to obtain authority
from any regulatory body having jurisdiction, which authority is deemed by the
Company's counsel to be necessary to the lawful issuance and sale of any Shares
hereunder, shall relieve the Company of any liability in respect of the failure
to issue or sell such Shares as to which such requisite authority shall not have
been obtained. Reservation of Shares. The Company, during the term of this Plan,
will at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan. Shareholder Approval. The
Plan shall be subject to approval by the shareholders of the Company within
twelve (12) months after the date the Plan is adopted. Such shareholder approval
shall be obtained in the manner and to the degree required under Applicable
Laws.




--------------------------------------------------------------------------------


